?l3msAmRNEy                 GENERAL

GERALD C.   MANN             * ----- 11.
                                       -
                                                       ,

Honorable Reuhen E. Senterfitt, Chairman
Congressional and Legislative Districts Committee
House of Representatives
Austin, Texans
Dear Mr. Centerfitt:             Opinion No. O-4899
                                 Re:   Authority of the Legislature to
                                       redistrict the State into-represen-
                                       tative districts.
             We acknowledge receipt of your letter, asking for an opinion
from this department, as follows:
             "Several   bills have been before the Committee
     on Congressional   and Legislative Districts, redistrict-
     ing the State in   so far as the House of Representatives
     is concerned. A    point of order has been raised that
     any such bill is   unconstitutional.
             "According to the following Section of the Con-
     stitution, has the Legislature, at this session, the
     power to redistrict the State into Representative Dis-
     tricts?
             "Art. 3, Section 28. REAPPORTIONMENT AT EACH
     CENSUS. .The Legislature shall, at its first session
     after the publication of each United States decennial
     census, apportion the State into Senatorial and Representa-
     tive districts, agreeably to the provisions of Set's
     25 and 26 of this Article; and until the next decennial
     census, when the first apportionment shall be made by the
     Legislature, the State shall be, and it is hereby divided
     into Senatorial and Representative districts as prgvided
     by an Ordinance of the Convention of that subject.
             We 'construeyour request to Involve the constitutional power
of the Legislature ~to redistrict the State into Representative districts,
wlthout at the same 'timeredistrlcting'the'state into.Senatorial districts.
             The answer to your inquiry requires a construction of Section
28, Article III, of the Constitution, quoted by you.

              This Section makes it theeduty of the,,Le
publication of each United States decennial census
into Senatorial and RepPsentative districts. It t&efore     contemplates
that the ~gis1atur.e  will redis,trictthe State at such times, not Only as
to Representative districts but also as to Senatorial districts. The mandat
is applicable,alike to.b+?thRepresentative a.& Senatorial.redistricting.
‘,    -*   ,.


     Honorable Reuben E. Senterfitt = Rage 2                         o-4899


                  It is not contemplated, however, (if It could be) that the
     redistricting for both the Senatorial and the Representative districts
     should be embodied in one bill. This might itself be violative of Article
     III, Section 35, of the Constitution, forbidding any bill to contain more
     than one subject, which shall be expressed in its title. This has long
     been the legislative construction of the Constitution, as, witness the
     present Senatorial districts were defined by H.B. No. 8, General Laws,
     37th Legislature (1921) page 230, while the present Representative dis-
     tricts were defined by H.B. No. I of the same session. (Laws 1921, p. 264)
                   See, also: Sub. H.B. No. 6, 7, 9, 25 and 29, 1st. C.S.,
     22d Leg. (1892), Laws of Tex. vol. X, p. 412; sub. H.~B.6 7, 9, 25 and
     3?, 1st. C.S., 22d Leg.  (1892) Laws of Texas, Vol. X, p. 414; Sub. H.B.
     No. 7, 27th Leg. (1901) 1st. C.S. p. 9, and Free Conf. Corn.Sub. for
     H.B. No. 4, Ibid p. 12.
                  Earlier, however, the matter of redistricting the State as
     to both Senators and Representatives was accomplished by a single bill.
     See Chap. XII, 17th Leg.  C.S. (1832) Laws of Texas, vol. Ix, p. 269;
     Chap. 45, 8th Leg. (18601 Laws of Texas Vol. IV, p. 1402; Chap. IV, 4th
               (1853) Laws of Texas Vol. 111: p. 1289; and Chap. XLIV, 3d Leg.
                 of Texas, Vol. III, p. 478.
                  If we should be wrong in our intimation that the redistrict-
     ing as to Senatorial and Representative districts could not be accomplished
     by one bill, nevertheless, we think it clear that it may be done by
     separate bills, and this of necessity, we think, would be valid as to each
     such redistricting bill unaffected by the other. There is no constitution
     forbidding such separate redistricting, or, in other words,,redistricting
     as to one purpose alone. There is nothing incongruous, or that is incom-
     patible with any law in such redist%icting for one purpose only. The
     Legislature might well find that the present Senatorial districts were
     fair, reasonable and adequate, whereas theepresent apportionment with
     respect to Representative districts was not satisfactory, or vice versa.
                  The Legislature may pass any bill that is not clearly -- be-
     yond a reasonable doubt -- forbidden by the Constitution. Your inquiry
     does not present such a situation. The measure mentioned by you would be
     a valid exercise of the Legislative power.
                  The opinion of this department, of date July 18, 1921, while
     not in point for the precise question you propound, is yet interesting,
     and may possibly be helpful. It is there said:
                        "So that the situation is simply this: the__
                purpose,.intent and splrit of the Constitution would
                not be complied with by passing an apportionment act
                at this time with a proviso that It shall not take
                effect until a certain time In 1924; but as there is
                no power to compel the Legislature to enact a law at
                a particular time or to enact one at all, and there
                being no inhibition against the passage of laws to
                take effect in the future, it ca~nnotbe said that an
                act reapportioning the State into senatoria,ldistricts
                effective some time in 1924 would be invalid. The
                apportionment now existing would continue to exist
-L   _


         Honorable Reuben E. Senterfitt - Page 3                           o-4899



              until a reapportionment is made, and as above shown,
              the new apportionment is not made until the reappor-
              tionment act takes effect." -- Opinions Attorney
              General 1920-22, p. 188.
                      It was further said:
                      I'** * * * since the Legislature did not ap-
              portion the.Sfate~lnto senatorial districts at the
              Regular Session of the Thirty-seventh Legislature it
              is still authorized and In duty aboundto do so at this
              time."
                      We trust that what we have said sufficiently answers your
         inquiry
                                             Very truly yours
                                             ATTORNEY G-m       OF TEXAS

                                             By s/Ocie Speer
                                                  Ocie Speer
                                                  Assistant
         OS-MR-WC

         APPROVED MARCH 6, 1943
         s/ Gerald C. Mann
         ATTORNEY GENERAL OF TEXAS

         Approved Opinion Committee By s/BWB Chairman